Filed 6/13/16 P. v. Ferrall CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B268871
                                                                           (Super. Ct. No. NA100124)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

GREG ELLISON FERRALL,

     Defendant and Appellant.



                   Greg Ellison Ferrall was charged with carrying a dirk or dagger. (Pen.
                      1
Code, § 21310.) Proceeding in propria persona, he moved to suppress evidence, dismiss
                                                                           2
the charge against him, and obtain Pitchess discovery, all of which the trial court denied.
A jury convicted him. Subsequently, he requested and was appointed counsel. The trial
court denied his motions to declare his conviction a misdemeanor (§ 17, subd. (b)(3)),
and to dismiss a "strike" allegation (People v. Superior Court (Romero) (1996) 13 Cal. 4th
497). He admitted the "strike" prior. (§§ 667, subds. (b)-(j), 1170.12.) The trial court



         1
             All statutory references are to the Penal Code.
         2
        (Pitchess v. Superior Court (1974) 11 Cal. 3d 531.) Ferrall filed two Pitchess
motions but abandoned the first one.
sentenced him to 32 months in prison, the low term doubled, and released him on parole
with credit for time served.
                A supervisor at Von's Grocery Store in Long Beach called the police to
report that Ferrall was pacing at the front entrance to the store and that an inch of the butt
of a knife was sticking out of his pocket. Two police officers stopped Ferrall at an
intersection near the Von's. They could not see a weapon on him. During a patdown
search, they discovered a fixed-blade knife in the left front pocket of his shorts.
                Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal. 3d 436. On April 12,
2016, we notified Ferrall that he had 30 days in which to advise us of any claims he
wished us to consider. No response has been received.
                We have reviewed the entire record and are satisfied that Ferrall's
attorney has fully complied with her responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at
pp. 441-442.)
                The judgment is affirmed.
                NOT TO BE PUBLISHED.




                                            PERREN, J.


We concur:



                GILBERT, P. J.



                TANGEMAN, J.



                                               2
                               Gary J. Ferrari, Judge

                       Superior Court County of Los Angeles
                       ______________________________


            Ann-Marissa Cook, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.